DETAILED ACTION
This communication is in responsive to amendment for Application 16/801855 filed on 11/29/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-6 and 15-16 are presented for examination.
		
Response to Arguments
3.	Applicant’s arguments in the amendment filed on 11/29/2021regarding claim rejection under 35 USC § 103 with respect to Claims 1-6 are moot in view of the new ground of rejection.

4.	Applicant’s arguments in the amendment filed on 11/29/2021regarding claim rejection under 35 USC § 101 with respect to Claims 1-6 have been considered and found unpersuasive.
	Applicant argues that the claims cannot practically be performed in the mind (Remarks p. 11). Examiner disagrees because one skilled in the art using a generic processor/computer will immediately realize the software version that the artisan is dealing with. In fact, this has been done since early 2000s using a generic scanner from a generic mechanic shop. 
	Only claim 15 potentially overcome the 101 rejection if applicant can show the benefits/advantages of the warning display that specifies that the software is old vs. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
A. Independent Claim 1:
Claim 1 recites an electronic device that performs an application version verification and based on the verification a warning message is issued. This is abstract and falls under mental process where a user may use a generic computer to verify an application version by simply looking at a display of the generic computer. Note that reciting the different units does not preclude the claim from reciting an abstract idea because first the units are generic computer components performing generic computer functions and second the units are not integrating the abstract idea identified above into any practical application. In fact the abstract idea above is not integrated at all.  
The limitation of receiving, determining, verifying, controlling and informing, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “electronic device comprising”, nothing in the claim element 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a device to perform the receiving, determining, verifying, controlling and informing steps. The device for performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, determining, verifying, controlling and informing) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device to perform receiving, determining, verifying, controlling and informing steps amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

a. The dependent claims 2-6 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself. 
Claims 2-6 merely issue a warning under different circumstances which is still done a user by merely looking at the connection and verify certain aspect of the connection and device. 
The dependent claims 2-6 are not patent eligible because they do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear the difference between “old” and “very old” in the claims nor the benefits of providing such information. The terms seems to be subjective terms and have many different meanings. Once a software is old, the software needs an upgrade. Once the software is very old, the software also needs an upgrade. Thus the scope of the claims are not clear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JVC by Yoshitsugu (applicant’s submitted IDS with English translation, doc number 2015-123891; published in Japan on 07/06/2015) –hereinafter JVC- in view of Searle et al. (hereinafter Searle) US 2016/0294614 A1 and further in view of Borissov et al. (Borissov) US 2010/0153942 A1 and further in view of Wu et al. (hereinafter Wu) US 10387287 B1. 
Regarding Claim 1, JVC teaches an electronic device capable of executing an internal application that operates in cooperation with an external application executed in an external device (Fig. 1 & ¶0012; external devices e.g. mobile terminals send execution request for an application operating in the navigation device “internal application”), the electronic device comprising: 
a receiver that receives an execution request for the internal application from the external device (Fig. 1 & ¶0012; see receiving unit 102 of Fig. 2. Also external devices e.g. mobile terminals send execution request for an application operating in the navigation device “internal application”); 
and a processor determines whether the external device that has transmitted the execution request is set as a communication target of the internal application for which the receiver has received the execution request (Fig. 1, ¶0012 & ¶0029-¶0030; see determination unit 103 of Fig. 2. Also the mobile terminals that has requested execution is set as the communication destination device of the application. Thus, the application in the navigation device can be activated by the operation from the portable terminal and the activation from a device that is not set can be restricted); 
issues the warning with the modified content when the version verified is older than the threshold (¶0032-¶0033 & ¶0047; outputting a warning message)
JVC does not expressly teach “receives a version of the external application from the external device and  verifies whether the version is older than a threshold, when the external device is set as the communication target; when the version verified is older than the threshold, further verifies whether the version is older than the threshold within a predetermined interval from the threshold, or order than the threshold by more than the predetermined interval; executes the internal application when the version verified is no earlier than the threshold; when the version verified is older than the threshold, modifies a content of a warning based on whether the version is older than the threshold within the predetermined interval from the threshold, or older than the threshold by more than the predetermined interval; and issues the warning with the modified content when the version verified is older than the threshold.”

Searle teaches “receives a version of the external application from the external device and verifies whether the version is older than a threshold, when the external device is set as the communication target (¶0071, ¶0079-¶0096; the system check for different firmware versions and determines whether the update is applicable to the firmware versions associated with the segment or not. For example, the version is older than a threshold is inherent from ¶0071 “If an update for the component is available, a determination may be made at 433 whether the update is applicable to the segment. For example, a component may utilize different firmware versions (e.g., the component manufacturer may utilize a different firmware version for each vehicle manufacturer that uses the component) and it may be determined whether the update is applicable to the firmware version associated with the segment (e.g., by checking a data field associated with the component update that indicates firmware versions to which the update is applicable). If the update is applicable to the segment, the update may be added to a list of available updates at 437.” Also note the art provides plenty of examples e.g. Figs. 3 and 21-23 that illustrate this limitation. Figs. 10-11 illustrate the mechanism of installing using REDUP. Moreover, ¶0100-¶0107; segment setting is specified based on set of parameters including versions of firmware and application which implies the threshold limitation. Also see Figs. 21-22 that illustrate exaction of application based on verification of version of different applications, ; 
when the version verified is older than the threshold (¶0071, ¶0079-¶0096; see above the explanation), 
executes the internal application when the version verified is no earlier than the threshold (¶0071, ¶0079-¶0096; the system check for different firmware versions and determines whether the update is applicable to the firmware versions associated with the segment or not. For example, the version is older than a threshold is inherent from ¶0071 “If an update for the component is available, a determination may be made at 433 whether the update is applicable to the segment. For example, a component may utilize different firmware versions (e.g., the component manufacturer may utilize a different firmware version for each vehicle manufacturer that uses the component) and it may be determined whether the update is applicable to the firmware version associated with the segment (e.g., by checking a data field associated with the component update that indicates firmware versions to which the update is applicable). If the update is applicable to the segment, the update may be added to a list of available updates at 437.” Also note the art provides plenty of examples e.g. Figs. 3 and 21-23 that illustrate this limitation. Figs. 10-11 illustrate the mechanism of installing using REDUP. Moreover, ¶0100-¶0107; segment setting is specified based on set of parameters including versions of firmware and application which implies the threshold limitation. Also see Figs. 21-22 that illustrate exaction of application based on verification of version of different applications. Furthermore, Searle teaches issuing Warning when compared with a threshold based notification in ¶2169-¶2170);  
when the version verified is older than the threshold (¶0071, ¶0079-¶0096; see above the explanation. Also see Searle teaches issuing Warning when compared with a threshold based notification in ¶2169-¶2170. Moreover, Searle teaches issuing Warning when compared with a threshold based notification in ¶2169-¶2170), 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Searle into the system of JVC in order to transform telemetry inputs, via REDUP components 
(e.g., DSD, UDA, PDA, UTA, PSC, UPC, ELA, AC, etc. components), into remote 
embedded updates outputs (¶0046). Utilizing such teachings enable the system to provide an update for the remote embedded device (abstract). 

JVC in view of Searle teach issuing a warning if the device is not set to a target device and determines a version of software before performing a specific segment update. For example, Searle teaches issuing Warning when compared with a threshold based notification in ¶2169-¶2170. However, JVC in view of Searle seems not to teach how old is the application version compared with predetermined interval or modifying a warning content when it is determined that the application is older. In other words, JVC in view of Searle do not expressly teach “further verifies whether the version is older than the threshold within a predetermined interval from the threshold, or order than the threshold by more than the predetermined interval; modifies a content of a warning based on whether the version is older than the threshold within the predetermined interval from the threshold, or older than the threshold by more than the predetermined interval; and issues the warning with the modified content when the version verified is older than the threshold.”

Borissov teaches further verifies whether the version is older than the threshold within a predetermined interval from the threshold, or order than the threshold by more than the predetermined interval (Fig. 1 & ¶0016-¶0018 & ¶0023; Borissov teaches that upgrade tool 130 compares current releases and software version of the target device where the user 110 is able to select and replace some of the files of the SPS with newer versions from the downloaded hotfixes before applying the SPS. This selection is manual, thus the user is able to decide which components to update to the latest versions based on the needs of the user's business scenario.. Moreover, Figs. 2, 6A & B & 7 & ¶0021 & ¶0030-¶0032; the system verifies software version and compares the version to a release date or other information as in Fig. 2 which is similar to verification of older version); 
It would have been obvious to one of ordinary skill in the art to combine Borissov’s teachings into the system of JVC in view of Searle in order to replace any of hardware, software, or firmware with a newer version to bring the system up-to-date or to improve its characteristics (¶0002). Utilizing such teachings enable the system to fix problems such as fixing bugs in the source code, replacing graphics, improving usability or performance, and so on (¶0003). 

JVC in view of Searle and Borissov do not expressly teach the idea of modification to a warning based on comparison despite it is an obvious variation of the modifies a content of a warning based on whether the version is older than the threshold within the predetermined interval from the threshold, or older than the threshold by more than the predetermined interval; and issues the warning with the modified content when the version verified is older than the threshold.”
Wu teaches modifies a content of a warning based on whether the version is older than the threshold within the predetermined interval from the threshold, or older than the threshold by more than the predetermined interval (Col. 12, lines 62-67 & Col. 13 lines 1-15; the firmware version may be out of date whereby the data storage system does not having installed on it the latest or most recent recommended firmware version. Associated with UI element 506a may be a display window with a message or prompt of ‘Firmware version xxx is out-of-date’. The UI element 506a may also provide a button that is labeled ‘upgrade firmware version from xxx to yyy’ as the corrective action to be taken whereby selection of the button results in the firmware automatically being upgraded to the version yyy (e.g. automatic internet download and installation from appropriate network/internet location)); 
and issues the warning with the modified content when the version verified is older than the threshold (Col. 12, lines 62-67 & Col. 13 lines 1-15; the firmware version may be out of date whereby the data storage system does not having installed on it the latest or most recent recommended firmware version. Associated with UI element 506a may be a display window with a message or prompt of ‘Firmware version xxx is out-of-date’. The UI element 506a may also provide a button that is labeled ‘upgrade firmware version from xxx to yyy’ as the corrective action to be taken whereby 
It would have been obvious to one of ordinary skill in the art to combine Wu’s teachings into the system of JVC in view of Searle and Borissov in order to provide a way to upgrade the software as needed (Col. 12, lines 62-67 & Col. 13 lines 1-15). Utilizing such teachings enable the system to inform the user of outdated software and inform them of the current up to date software that potentially is better for the system. Id. 

Regarding Claim 2, JVC in view of Searle- Borissov-Wu teaches the electronic device according to claim 1, Searle further teaches wherein the processor issues a warning indicating that a connection cannot be established (obvious from Fig. 3 & ¶0053-¶0061; In FIG. 3, a connected device 302 may send a connection notification 321 to an update server 306.  For example, a vehicle may connect to the update server (e.g., using the update server's URL or IP address) when it is turned on and/or when the vehicle enters an area with network connectivity.  The vehicle may opportunistically look to establish a communicative connection to the update server (e.g., to check for updates, to download updates, to upload event data).  For example, the vehicle may periodically check whether a WiFi, cellular, Bluetooth, and/or the like network connection is available and may attempt to establish a communicative connection to the update server when a network connection is available.  In one implementation, the 

Regarding Claim 3, JVC in view of Searle- Borissov-Wu teaches the electronic device according to claim 1, Searle further teaches wherein the processor issues a warning indicating one or more functions of the internal application are unavailable (this limitation is obvious from Fig. 22 & ¶0094 where some segments or functions are no longer available).

Regarding Claim 4, JVC in view of Searle- Borissov-Wu teaches the electronic device according to claim 1, Searle further teaches wherein the processor issues a warning prompting for an upgrade of the external application (¶0060; confirmation dialog on a screen).

Regarding Claim 5, JVC in view of Searle- Borissov-Wu teaches the electronic device according to claim 1, Searle further teaches wherein the informing unit changes a content of the warning in accordance with a difference between the version verified by the verifying unit and the threshold (¶0060; confirmation dialog on a screen where forced update and regular update are displayed differently).

Regarding Claim 6, JVC in view of Searle- Borissov-Wu teaches the electronic device according to claim 1, Searle further teaches wherein if a communication quality through a first communication circuit has deteriorated, the processor makes a switch to 

Regarding Claim 15, JVC in view of Searle- Borissov-Wu teaches the electronic device according to claim 1, Wu is further teaches wherein the processor issues the warning indicating that the version is old if the version is within the predetermined interval from the threshold, and the processor issues the warning indicating that the version is very old if the version is older than the threshold by more than the predetermined interval (Col. 12, lines 62-67 & Col. 13 lines 1-15; the firmware version may be out of date whereby the data storage system does not having installed on it the latest or most recent recommended firmware version. Associated with UI element 506a may be a display window with a message or prompt of ‘Firmware version xxx is out-of-date’. The UI element 506a may also provide a button that is labeled ‘upgrade firmware version from xxx to yyy’ as the corrective action to be taken whereby selection of the button results in the firmware automatically being upgraded to the version yyy (e.g. automatic internet download and installation from appropriate network/internet location). Note that out of date includes old and very old).”

Regarding Claim 16, JVC in view of Searle- Borissov-Wu teaches the electronic device according to claim 1, Wu further teaches wherein the processor causes to display the warning on a display when the version is older than the threshold (Col. 12, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455